DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (U.S. Patent Application Publication No. 2018/0069879, hereinafter “Epstein”) in view of Almurayh (U.S. Patent Application Publication No. 2016/0205123, hereinafter “Almurayh”); further in view of Regli et al. (U.S. Patent Application Publication No. 2009/0319454, hereinafter “Regli”).

Claims 1 and 11:
Epstein discloses a system for a smart home comprising:
a central hub (“home network gateway 120”) comprising one or more hardware processors and communicatively coupled via one or more local networks with one or more sensors (“anomaly detector 260”), one or more switches (“behavior model processor 130”), and one or more items within the smart home (“OEM network appliances 110A-110n”) (§ 0013, Lines 5-8; A plurality of OEM network appliances 110A-110n which are in communication with a home network gateway 120) (§ 0018, Lines 4-5; Home network gateway 120 is in communication with a behavior model processor 130) (§ 0023, Lines 2-4; An anomaly detector 260 detects anomalies) (§ 0025, Lines 3-7; The home network gateway 120, the behavior model processor 130, and the anomaly detector 260 may comprise a single physical device or may be comprised together within a single physical device), the central hub configured to: 
train, for each item of the one or more items within the smart home (§ 0027, Lines 19-22; Machine learning of this type might comprise supervised learning, where each appliance type is analyzed and its characteristics are learned separately.  A model will be extracted for each appliance type), a corresponding machine-learned model based on previous states of the item (§ 0049, Lines 1-2; The modelling will, over time, continue, and will therefore take feedback patterns into account) and based on previous common actions taken by a plurality of users with respect to the item (§ 0037, Lines 4-6; By way of example, the front door 110D may frequently be closed (an exemplary “common action”) after one particular light 110A is turned off) (§ 0018, Lines 4-9; A behavior model processor models expected household behavior based on, at least: behavior of users associated with the home network gateway and expected usage of each of the plurality of OEM network appliances.  It is noted that Epstein’s disclosure does not differentiate between the users associated with the network gateway thus it is the behavior or actions of all of the users with which the behavior model processor models expected household behavior such as closing the front door 110D); 
identify one or more conditions (“features”) associated with a validated machine-learned model (§ 0049, Lines 1-6; The modelling will, over time, continue, and will therefore take feedback patterns into account, which infers validation.  By way of example, if a notification to allow a garage door to open is approved consistently every night at 2:00AM, then gradually the model will come to include not needing to ask in order to allow the garage door to open at 2:00AM) and satisfied by a corresponding item within the smart home (§§ 0043-0047; The modeling will be based, at least, on features such as time of day, day of the week, network traffic or other network activities, and smart home usage patterns) and a corresponding common action taken by the plurality of users (§ 0037, Lines 4-6; By way of example, the front door 110D may frequently be closed (“common action”) after one particular light 110A is turned off) (Also see citation above of § 0018); and 
change a state of the corresponding item, the state selected based on the validated machine-learned model and the identified one or more conditions (§ 0028; A generalized learning model could capture a pattern that, during certain hours, shortly after one of the doors 110D of the smart home is opened, several electronic appliances in the smart home are also activated.  In another example, the generalized learning model could capture the pattern that prior to opening the garage door from the inside, certain cellular phones are disconnected from the smart home WiFi network); and
a storage storing each trained machine-learned model (§ 0049, Lines 1-2; The modelling with, over time, continue, and will therefore take feedback patterns into account, which infers the storing of the models).

Epstein does not appear to disclose: 
	validate, for an item within the smart home, the machine-learned model by 1) identifying, for a most-recent interval of time, a set of states of the item during the most-recent interval of time, 2) generating a predicted set of states for the item during the interval of time using the machine-learned model, 3) comparing the predicted set of states to the identified set of states, 4) validating the machine-learned model in response to one or more comparison metrics being satisfied by the comparison, and 5) re-training the machine-learned model in response to one or more comparison metrics not being satisfied by the comparison; 
that the storage is a database. 

Almurayh discloses validating, for an item within the smart home, the machine-learned model by 1) identifying, for a most-recent interval of time, a set of states of the item (“smart appliance”) during the most-recent interval of time (§ 0034, Lines 13-16; The learner module also outputs the statuses of the at least one smart appliance along with an associated normality or abnormality determination to appliance status logs that are saved in the database) (§ 0019, Lines 1-3; Determine whether the current status of smart appliances is normal or abnormal), 2) generating a predicted set of states for the item during the interval of time using the machine-learned model (§ 0034, Lines 5-8; The learner module determines a normal baseline status for the at least one smart appliance based on time of day, day of the week, season, and the like), 3) comparing the predicted (“normal”) set of states to the identified (“observed”) set of states (§ 0033, Lines 1-3; The detector module compares the observed status for the appliance to a normal status of the appliance that has been determined by the learner module), 4) validating the machine-learned model in response to one or more comparison metrics being satisfied by the comparison (§ 0036, Lines 1-4 and 11-14; The informer module receives a response from the external device of an interested party, such as the homeowner, verifying whether the status of the smart appliance is actually anomalous.  If, in fact, the homeowner is using the washing machine at the time that the alert is issued, the homeowner can respond to the alert to indicate that the running washing machine is a normal event), and 5) re-training the machine-learned model in response to one or more comparison metrics not being satisfied by the comparison (§ 0036, Lines 15-17; The informer module outputs the response from the interested party to the learner module so that the historical data can be updated based on the response of the homeowner). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Epstein’s validation with that of Almurayh’s in order to assist in the determination of whether the current status of smart appliances is normal or abnormal based on learned patterns of use (Almurayh, § 0019, Lines 1-3). 

Regli discloses a database is used to store training models (§ 0075, Lines 1-2). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Epstein and Almurayh’s storage with Regli’s database in order to reap the benefits of using a database such as improved data access and backup/recovery facilities. 

The method of claim 11 is implemented by the system of claim 1 and is therefore rejected with the same rationale.

Claims 2 and 12:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the machine-learned model is configured to predict when to activate the corresponding item (Epstein, § 0028, Lines 1-7; A generalized learning model could capture a pattern that, during certain hours, shortly after one of the doors 110D of the smart home is opened, several electronic appliances in the smart home are also activated).

Claims 3 and 13:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the machine-learned model is configured to predict when to deactivate the corresponding item (Epstein, § 0047, Lines 2-5; Heat or air conditioning might be turned on or off before 11:00PM).

Claims 4 and 14:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the one or more conditions are identified by data received from the one or more sensors (Epstein, § 0023, Lines 2-3 and 6-11; Anomaly detector 260 detects anomalies.  By way of example, if, during typical usage, the doors of the smart home remain closed between midnight and 6:00AM, a command to open one of the doors of the smart home which is received at the home network gateway at 3:00AM is considered to be an anomaly).

Claims 5 and 15:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the one or more conditions are identified by data received from the one or more switches (Epstein, § 0018, Lines 5-9; Behavior model processor 130 models expected household behavior based on, at least: behavior of users associated with the home network gateway 120 and expected usage of each of the plurality of OEM network appliances 110A-110n).

Claims 6 and 16:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the one or more conditions are identified by data received from one or more relays (“behavior model processor 130”) or one or more locks (Epstein, § 0018, Lines 5-9; Behavior model processor 130 models expected household behavior based on, at least: behavior of users associated with the home network gateway 120 and expected usage of each of the plurality of OEM network appliances 110A-110n).

Claims 7 and 17:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the one or more conditions comprises one or more of a temperature condition, a humidity condition, a lighting condition, a time condition  (Epstein, § 0047, Lines 2-4; A foyer light might typically be turned on during night time hours following opening the front door or heat or air conditioning might be turned on or off before 11:00PM), and an occupancy condition (Epstein, § 0048, Lines 1-3; The owner is on vacation or otherwise not home).

Claims 8 and 18:
Epstein in view of Almurayh and further in view of Regli further discloses wherein training a machine-learned model comprises: 
collecting, from the one or more sensors or the one or more switches, a first set of data associated with a first time interval and a second set of data associated with a second time interval subsequent to the first time interval (Epstein, § 0049, Lines 1-2; The modelling will, over time, continue, and will therefore take feedback patterns into account, which infers a plurality of time intervals to collect different sets of data); 
determining that the corresponding item is in a first state (doors are closed) during the first time interval and a second state (doors are opened) during the second time interval (Epstein, § 0023, Lines 6-11; By way of example, if, during typical usage, the doors of the smart home remain closed between midnight and 6:00AM, a command to open one of the doors of the smart home which is received at the home network gateway at 3:00AM is considered to be an anomaly); and 
identifying, based on the first set of data and the second set of data, a first set of conditions satisfied by the corresponding item when the corresponding item is in the first state and a second set of conditions satisfied by the corresponding item when the corresponding item is in the second state (See citation above.  A command to open one of the doors of the smart home which is received at the home network gateway at 3:00AM is considered to be an anomaly (while if the doors remain closed between midnight and 6:00AM, there is no anomaly).

Claims 9 and 19:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the first set of data and the second set of data are representative of interactions (command to open one of the doors by the owner) with the corresponding item by a user (Epstein, § 0023, Lines 6-11; By way of example, if, during typical usage, the doors of the smart home remain closed between midnight and 6:00AM, a command to open one of the doors of the smart home which is received at the home network gateway at 3:00AM is considered to be an anomaly).

Claims 10 and 20:
Epstein in view of Almurayh and further in view of Regli further discloses wherein the first set of data and the second set of data are representative of one or more events (the door is opened) occurring with regards to the corresponding item (Epstein, § 0023, Lines 6-11; By way of example, if, during typical usage, the doors of the smart home remain closed between midnight and 6:00AM, a command to open one of the doors of the smart home which is received at the home network gateway at 3:00AM is considered to be an anomaly).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on pages 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection of claims 1 and 11 above, Almurayh discloses the newly added feature of validating a machine-learned model as claimed specifically by the identifying, generating, comparing, validating, and re-training steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452